      Case 5:15-md-02617-LHK Document 1101 Filed 09/30/20 Page 1 of 4



 1   ALTSHULER BERZON LLP
     EVE CERVANTEZ (SBN 164709)
 2   ecervantez@altshulerberzon.com
     DANIELLE E. LEONARD (SBN 218201)
 3   dleonard@altshulerberzon.com
     177 Post Street, Suite 300
 4   San Francisco, CA 94108
     Telephone: (415) 421-7151
 5   Facsimile: (415) 362-8064

 6   COHEN MILSTEIN SELLERS & TOLL PLLC
     ANDREW N. FRIEDMAN (admitted pro hac vice)
 7   afriedman@cohenmilstein.com
     GEOFFREY GRABER (SBN 211547)
 8   ggraber@cohenmilstein.com
     ERIC KAFKA (admitted pro hac vice)
 9   ekafka@cohenmilstein.com
     1100 New York Ave. NW
10   Suite 500, West Tower
     Washington, DC 20005
11   Telephone: (202) 408-4600
     Facsimile: (202) 408-4699
12
     Lead Plaintiffs’ Counsel
13

14

15

16

17

18
                          IN THE UNITED STATES DISTRICT COURT
19                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    SAN JOSE DIVISION
20

21   In Re Anthem, Inc. Data Breach Litigation   Case No. 15-MD-02617-LHK

22                                               DECLARATION OF DAVID BERGER IN
                                                 SUPPORT OF CLASS COUNSEL’S
23                                               RESPONSE TO GEORGE MARDIKIAN’S
                                                 LETTER TO THE COURT
24
                                                 Date: N/A
25                                               Time: N/A
                                                 Judge: Hon. Lucy H. Koh
26                                               Crtrm: 8, 4th Floor

27

28
                                                        BERGER DECL. SUPP. RESPONSE TO GEORGE
                                                                           MARDIKIAN’S LETTER
                                                                      CASE NO. 15-MD-02617-LHK
     Case 5:15-md-02617-LHK Document 1101 Filed 09/30/20 Page 2 of 4



 1
                       I, David Berger, declare as follows:
 2
              1.       I am a member in good standing of the California State Bar and the bar of this
 3
     Court, and am a partner at Gibbs Law Group, LLP, one of the firms appointed as Class Counsel
 4
     in this matter.
 5
              2.       I have personal knowledge of the matters set forth herein, and could and would
 6
     testify competently thereto if called upon to do so. I submit this declaration in support of Class
 7
     Counsel’s Response to George Mardikian’s Letter to the Court.
 8
              3.       In connection with Mardikian’s claims submission, I confirmed with KCC, the
 9
     Court-appointed Settlement Administrator that George Mardikian is a member of the settlement
10
     class that this Court approved.
11
              4.       Mr. Mardikian informed me that in 2015, he was the victim of an identity theft
12
     incident in which criminals used his personal information to open an account with a card issuer.
13
              5.       During my discussions with Mr. Mardikian, he told me that he does not claim that
14
     he suffered any out-of-pocket losses as a result of the 2015 identity theft incident because the
15
     card issuer determined the account had been opened fraudulently, closed the account and
16
     reversed all charges.
17
              6.       Mr. Mardikian also informed me that he filed an arbitration against the card issuer
18
     that was eventually settled with the card issuer paying $4,775 to Mardikian’s attorney. The
19
     $4,775 was used to reduce Mardikian’s unpaid balance of $8,775 in legal expenses. Mardikian
20
     later wrote his counsel a personal check for the remaining $4,000.
21
              7.       In July 2019, Mr. Mardikian submitted his out-of-pocket expenses claim to KCC,
22
     the Settlement Administrator, which I have obtained and reviewed. He requested compensation
23
     for 17 hours of time that he spent responding to the identity theft incident and $8,775 in
24
     attorneys’ fees. He documented this claim by attaching an invoice from a law firm showing an
25
     unpaid balance.
26
              8.       KCC has informed me that when Mardikian submitted his initial claim, it approved
27
     the compensable time component and sent Mardikian a check for $150. KCC also denied
28
                                                               BERGER DECL. SUPP. RESPONSE TO GEORGE
                                                      -1-                         MARDIKIAN’S LETTER
                                                                             CASE NO. 15-MD-02617-LHK
                                                                             CASE NO. 15-MD-02617-LHK
     Case 5:15-md-02617-LHK Document 1101 Filed 09/30/20 Page 3 of 4



 1
     Mardikian’s first request for attorneys’ fees as insufficiently documented in that the invoice
 2
     Mardikian submitted did not indicate either the nature of the arbitration or that Mardikian
 3
     actually incurred any fees. KCC also informed me that the KCC employee who adjudicated
 4
     Mardikian’s claim inadvertently misclassified it. As a result, KCC did not send Mardikian a
 5
     Notice of Deficiency letter, as per standard procedure in handing Anthem Data Breach claims.
 6
     Instead, in August 2020, KCC sent Mardikian a Notice of Denied Claim letter, which
 7
     erroneously stated that KCC could not match Mardikian’s information to the class list. The
 8
     Notice of Denied Claim letter, like all other notices KCC sent class members, provided a toll-
 9
     free number for class members to contact Class Counsel. Finally, I have reviewed the Notice of
10
     Denied Claim letter KCC sent Mardikian. Contrary to Mardikian’s repeated statements to the
11
     Court, the letter did not state that all settlement funds had been disbursed, that no further funds
12
     were available, or make any similar statements.
13
             9.    Mardikian contacted class counsel in mid-August 2020, seeking verification that
14
     he was actually a class member and later disputing KCC’s decision to deny his claim. Mr.
15
     Mardikian’s claim was initially handled by a law clerk at another law firm. When Mardikian
16
     became irate with the law clerk, the issue was escalated to my attention. I reviewed Mr.
17
     Mardikian’s claim submission, including his claim form and supporting documentation. In mid-
18
     August, I spent approximately 45 minutes speaking with Mr. Mardikian, discussing the
19
     settlement administration process, and the best ways to document his personal claim. I also told
20
     Mr. Mardikian that there had been an error processing his claim, which resulted in him being
21
     sent a Notice of Denied Claim form instead of a Notice of Deficient Claim form. I explained
22
     that this error had prevented him from providing additional information to bolster his out-of-
23
     pocket expenses claim. To rectify the situation, I spoke with my contacts at KCC, who
24
     immediately agreed that Mr. Mardikian would be provided an opportunity to cure the
25
     deficiencies. To speed up the process, I asked Mr. Mardikian to send his supplemental claim
26
     information to me directly and I would ensure that KCC reviewed it very quickly.
27

28
                                                              BERGER DECL. SUPP. RESPONSE TO GEORGE
                                                    -2-                          MARDIKIAN’S LETTER
                                                                            CASE NO. 15-MD-02617-LHK
     Case 5:15-md-02617-LHK Document 1101 Filed 09/30/20 Page 4 of 4



 1
             10.   Ultimately, Mardikian provided me with a declaration, a copy of the $4,000 check
 2
     he sent his attorney, and a document he described as privileged and confidential.
 3
             11.   I promptly sent the declarations and check copy to KCC to supplement
 4
     Mardikian’s out-of-pocket expenses claim.
 5
             12.   In late August, KCC told me that it had approved a $4,000 payment to Mardikian
 6
     and explained its reasoning for denying the remainder of his claim, including that Mardikian had
 7
     not alleged that he had actually incurred any unreimbursed expenses. Before KCC issued Mr.
 8
     Mardikian’s check, I repeatedly tried to contact Mardikian to explain the basis for KCC’s
 9
     determination, including on August 28, August 31, and September 1, 2020, and left him
10
     voicemail messages asking him to call me. Mardikian did not answer or return any of my calls.
11
             13.   I have had regular contact with KCC throughout the settlement administration
12
     process and received daily summary reports of class member inquiries regarding the settlement. I
13
     am not aware of any pattern of misconduct or widespread processing errors. In the relatively
14
     small number of errors, Class Counsel has worked with KCC to promptly correct and rectify
15
     these few errors.
16
             14.   I declare under penalty of perjury that the foregoing is true and correct. Executed
17
     this 29th day of September, 2020, at Oakland, California.
18

19

20
     Dated: September 29, 2020               By: /s/ David M. Berger                         ___
21                                           GIBBS LAW GROUP, LLP
                                             DAVID M. BERGER
22

23

24

25

26

27

28
                                                            BERGER DECL. SUPP. RESPONSE TO GEORGE
                                                   -3-                         MARDIKIAN’S LETTER
                                                                          CASE NO. 15-MD-02617-LHK
